per curiam:
Examinados los autos, y analizada toda la prueba que consta en los mismos, y estudiadas las cuestiones que plantea el recurrente, el Tribunal concluye que son correctas las resoluciones que dictó la Comisión Industrial en este caso el 7 de diciembre y el 20 de diciembre de 1955. Se probó que el obrero Félix Díaz Vázquez sufrió una lesión en los discos de la región cervical el 7 de agosto de 1954 mientras cargaba de dos en dos, en el almacén de la firma Trigo Hnos., Inc., cajas de filete de bacalao que pesaban alrededor de 60 libras cada una. Dicha lesión fué ocasionada por un suceso inesperado y súbito cuyo origen puede precisarse en cuanto a fecha, lugar y ocasión. Por tanto, no hay duda de que se trata de un “accidente” que ocurrió como “consecuencia del empleo”. Así, pues, el mismo es compensable bajo la Ley núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. secs. 1 y siguientes. *521Cf. Salazar v. Comisión Industrial, 76 D.P.R. 108, 112-13 (1954); Atiles v. Comisión Industrial, 74 D.P.R. 951, 957-58 (1953); Vélez y. Comisión Industrial, 79 D.P.R. 282, 287-88 (1956). El hecho de que la lesión ocurrió cuando el obrero realizaba la labor que acostumbraba llevar a cabo en su trabajo, no es óbice para que constituya un accidente en las circunstancias específicas que concurren aquí. Tampoco lo es el hecho de que la presión constante de cargar objetos pesados haya poco a poco desligado o desviado los discos de la región cervical hasta el punto de que un golpe o trauma, relativamente pequeño, precipitó la lesión el día 7 de agosto de 1954. Véanse Mills v. Monte Christi Corp., 76 A.2d 839 (N.J., 1950); Rivero v. Leaveau, 45 So.2d 418 (La., 1950); Phelps Dodge Corp. v. Dewitt, 162 P.2d 605 (Ariz., 1945). Véase, además, 1 Larson, Workmen’s Compensation Law, secs. 38.20 y 38.30.

Siendo ello así, deben confirmarse las resoluciones re-curridas.